DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021, has been entered.
Claims 1-7, 9-18, 20-22 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 9-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US Publication No. US 20170094285 A1) in view of SAKAKIBARA et al. (US Publication No. US 20150208090 A1).

       	Regarding claim 1, 
Said et al. meets the claim limitations, as follows:
A method for decoding video data (i.e.  Video decoder)(Fig. 7), the method comprising: 
receiving a bitstream comprising compressed data corresponding to Intra prediction residues or transformed Intra prediction residues of a current block to be decoded (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20.);(Fig. 7, para[0105]) 
determining from the bitstream a current Intra prediction mode for the current block (i.e. Entropy decoding unit 70 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, PDPC prediction parameters, and other syntax elements.);(Fig. 7 and 9, para[0105]) 
if the current Intra prediction mode is a directional Intra prediction mode (i.e. 33 direction modes) and a coding tool that corresponds to a PDPC for the Intra prediction (i.e. When the video slice is coded as an intra-coded (I) slice, intra-prediction unit 74 may generate prediction data for a video block of the current video slice based on a signaled intra prediction mode and prediction parameters. The decoder  
determining one or more target settings (i.e. filter settings for directional prediction is determined by the selected prediction mode as shown in Fig. 2)(Fig. 2, para[0031]) for the coding tool according to the current Intra prediction mode or one or more coding parameters,(i.e. Intra-prediction unit 74 may perform prediction from a nonfiltered or a filtered set of neighboring "reference" pixels, depending on the selected predictor mode and block size using position-dependent prediction coordination. For example, Video decoder 30 may be configured to compute a set of unfiltered prediction values based on the plurality of non-filtered reference values in the non-filtered reference array and compute a set of filtered prediction values based on the plurality of filtered reference values in the filtered reference array based on one or more directional predictor parameters decoded from the bitstream.  );(para[0107], [0124]-[0125]) 
applying the Intra prediction (i.e. Intra prediction unit) (Fig. 7) and the coding tool (i.e. form filtered reference values from decoded blocks neighboring current block step 206 in Fig. 9.) (para[0123]) to the Intra prediction residues or transformed Intra prediction residues (i.e. configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters to form predicted block (208) in Fig. 9) (para[0124]) to generate a reconstructed current block (i.e. reconstruct a video block based on the computed set of predictive values  , wherein the Intra prediction is applied to the Intra prediction residues or transformed Intra prediction residues according to the current Intra prediction mode (i.e. Video decoder 30 may be further configured to entropy decode quantized transform coefficients, prediction parameters, and indication of intra prediction mode for current block (202) in Fig. 9.) and the coding tool is applied to the Intra prediction according to said one or more target settings (i.e. Video decoder 30 may be further configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters and indication of intra prediction mode for current block to form predicted block (208).).(Fig. 7 and 9, para[0121]-[0127])
Said et al. does not explicitly disclose the following claim limitations:
a coding tool that corresponds to a PDPC (Position Dependent Intra Prediction Combination) is enabled for the Intra prediction;
 the one or more target settings corresponding to indicating PDPC being on or off;
However, Said et al. discloses that at encoder side, mode select unit 40 may provide information indicative of the selected intra-prediction mode and PDPC prediction parameters for the block to entropy encoding unit 56 (para[0099]).  During the decoding process, video decoder 30 decodes the bitstream to generate quantized coefficients, motion vectors or intra prediction mode indicators, PDPC prediction parameters, and other syntax elements (para[0105]-[0106]). Here, the PDPC prediction parameters include the combination parameters/weights c[x,y] related to intra prediction modes. (para[0038]) or a value for a lookup table for prediction parameters and prediction modes 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Said to use the transmitted PDPC parameters to enable PDPC prediction and determine the corresponding references for intra prediction. The motivation of the modification is to ensure the decoder decode the encoded bitstream correctly and achieve better compression via improve prediction (Abstract).
In the same field of endeavor SAKAKIBARA et al. discloses the claim limitations, as follows:
a coding tool that corresponds to Intra Prediction mode is enabled for the Intra prediction (i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable.).(Fig. 7, para[0104])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Said’s teachings of PDPC predictions as intra prediction modes of SAKAKIBARA’s teaching by setting the availability of the intra prediction modes, more specifically, setting a flag 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
SAKAKIBARA et al. meets the claim limitations, as follows:
The method of Claim 1, wherein said one or more target settings correspond to a flag (i.e. Availability in Fig. 7A table) indicating the coding tool being on or off(i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an even-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an odd-numbered directional Intra prediction mode (i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable.).(Fig. 7, para[0104])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
SAKAKIBARA et al. meets the claim limitations, as follows:
The method of Claim 1, wherein said one or more target settings correspond to a flag (i.e. Availability in Fig. 7A table) indicating the coding tool being on or off (i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an odd-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an even-numbered directional Intra prediction mode (i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable. Here the choice of odd or even number is design choice. It can be easily switched.).(Fig. 7, para[0104]) 

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
SAKAKIBARA et al. meets the claim limitations, as follows:
The method of Claim 1, wherein said one or more target settings correspond to a flag(i.e. Availability in Fig. 7A table)  indicating the coding tool being on or off (i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is one directional Intra prediction mode belonging to a mode group consisting of a predefined number of directional Intra prediction modes and the flag is set to indicate the coding tool being off if the current Intra prediction mode is one directional Intra prediction mode not belonging to the mode group(i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable. Here all even number intra prediction mode can be viewed as the predefined number of directional intra prediction modes.).(Fig. 7, para[0104])

Regarding claim 5, the rejection of claim 4 is incorporated herein. 
SAKAKIBARA et al. meets the claim limitations, as follows:
The method of Claim 4, wherein the mode group is determined according to a table consisting of the predefined number of directional Intra prediction modes or according to an equation (i.e. Fig. 7A shows a table. Here all even number intra prediction mode can be viewed as the predefined number of directional intra prediction modes.).(Fig. 7A)

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 1, wherein PDPC coding tool generates a combined Intra predictor by combining a first Intra predictor derived based on filtered boundary reference samples with un- filtered boundary reference samples (i.e. combine predictions based on filtered and unfiltered reference values, and on the position of the predicted pixel. (PDPC))(para[0035]),  wherein the Intra prediction according to the current Intra prediction mode and the coding tool according to said one or more target settings are applied to the Intra prediction residues to generate the reconstructed current block (i.e. Video decoder 30 may be further configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters and indication of intra prediction mode for current block to form predicted block (208).).(Fig. 7 and 9, para[0121]-[0127])

Regarding claim 7, the rejection of claim 6 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 6, wherein said one or more target settings correspond to a flag indicating the PDPC being on or off (i.e. mode select unit 
40 may provide information indicative of the selected intra-prediction mode and 
PDPC prediction parameters for the block to entropy encoding unit 56.).(para[0099])

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 1, wherein the coding tool according to said one or more target settings is applied to the transformed Intra prediction residues (i.e. residual blocks in Fig. 7) to generate reconstructed Intra prediction residues (i.e. form filtered reference values from decoded blocks neighboring current block step 206 and reconstruct a video block based on the computed set of predictive values step 210 in Fig. 9.) (para[0123]-[0127]), and the Intra prediction according to the current Intra prediction mode is applied to the reconstructed Intra prediction residues to generate the reconstructed current block (i.e. Video decoder 30 may be further configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters to form predicted block (208) and reconstruct a video block based on the computed set of predictive values step 210 in Fig. 9.) (Fig. 7 and 9, para[0123]-[0127]).

Regarding claim 10, the rejection of claim 1 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 1, wherein said one or more coding parameters comprise current block size, current block width, current block height, quantization parameter associated with the current block, or slice type associated with the current block (i.e. Entropy decoding unit 70 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, PDPC prediction parameters, and other syntax elements. syntax elements describe characteristics and/or processing of blocks and other coded units);(Fig. 7 and 9, para[0058] and [0105]) 

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 12 and 22, all claimed limitations are set forth and rejected as per discussion for claim 1, because the encoding method and apparatus are reverse process and apparatus of the decoding process. Here, the intra prediction mode can be only one direction as shown in Fig. 2, therefore one directional intra prediction mode is a directional intra prediction mode.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 5.

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 20, all claimed limitations are set forth and rejected as per discussion for claim 9.

Regarding claim 21, all claimed limitations are set forth and rejected as per discussion for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488